UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-6380


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

REGINALD BOONE, a/k/a Reggie,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:92-cr-00113-002)


Submitted:   August 26, 2010             Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Reginald Boone, Appellant Pro Se.              Laura Marie Everhart,
Assistant United  States  Attorney,          Norfolk,  Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Reginald    Boone    appeals   the     district   court’s     order

denying his motion for a reduction of sentence filed pursuant to

18 U.S.C. § 3582(c)(2) (2006).        We have reviewed the record and

hold the district court did not abuse its discretion in denying

the motion.     See United States v. Stewart, 595 F.3d 197, 200

(4th Cir. 2010).     Accordingly, we affirm the district court’s

order for the reasons stated there.        See United States v. Boone,

No. 2:92-cr-00113-002 (E.D. Va. Feb. 18, 2010).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials    before    the    court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                     2